02-12-292-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00292-CV 
 
 



Tim Brandon


 


APPELLANT




 
V.
 




Wells Fargo Bank Wallace Hall, Individually Amia
  Becker, Individually Crystal Castillo, Individually


 


APPELLEES 



 
 
------------
 
FROM THE 141st
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
November 19, 2012, we notified appellant that his brief did not comply with
rules of appellate procedure 9.4(h) and 38.1(a)–(k) and local rules 1.A and
1.A(8).  We gave appellant until November 29, 2012, to file an amended brief
that complied with these rules and informed him that failure to do so might
result in striking the brief he had filed, waiver of noncomplying points, or
dismissal of the appeal.  See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.  
On December
11, 2012, we notified appellant that because his amended brief had not been
filed, we would dismiss the appeal for want of prosecution unless, on or before
December 21, 2012, he or any party desiring to continue the appeal filed with
the court a motion reasonably explaining the failure to file his amended brief
and the need for an extension.  See Tex. R. App. P. 38.8(a)(1), 42.3.  Having
received no response, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
MCCOY,
MEIER, and GABRIEL, JJ. 

 
DELIVERED: 
January 17, 2013  




 




[1]See Tex. R. App. P. 47.4.